Order unanimously reversed, without costs of this appeal to any party, and motion denied, without costs, without prejudice to reapply upon appropriate papers. Memorandum: The moving papers are inadequate in that they do not show the precise mental condition or the mental age of the infant and the effect, if any, of these or the infancy itself on the failure to timely file the notice of claim. (Appeal from an order of Erie Special Term granting petitioner’s application for leave to serve a notice of claim under section 50-e of General Municipal Law.) Present — Williams, P. J., Bastow, Goldman, Noonan and Del Veeehio, JJ.